PONDER, Judge.
This is an appeal from the granting of a new trial on a judgment of possession in succession proceedings.
Two legatees had a will probated and were sent into possession by the lower court. Petitioner, an alleged illegitimate son of the deceased, requested and was granted a new trial.
Legatees appealed and now claim petitioner could not ask for a new trial because he was not a party. They contend petitioner has used an improper procedure to assert his claim on the succession and should not be granted the relief sought.
The granting or denying of a motion for a new trial is a nonappealable judgment. Miller v. Chicago Insurance Company, 320 So.2d 134 (La.1975) and Jackson v. Watson, 360 So.2d 582 (La.App. 4th Cir. 1978).
It is an interlocutory decree and appellants have not alleged, much less proved, irreparable injury. La.C.C.P. Art. 2083.
We therefore dismiss the appeal on our own motion at appellant’s costs.
DISMISSED.